FILED
                            NOT FOR PUBLICATION
                                                                               JUN 14 2022
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ROBERT MANN, Sr.; et al.,                        No.   21-15440

              Plaintiffs-Appellees,              D.C. No.
                                                 2:17-cv-01201-WBS-DB
 and

ZACHARY MANN; WILLIAM MANN,                      MEMORANDUM*

              Plaintiffs,

 v.

CITY OF SACRAMENTO; et al.,

              Defendants,

 and

JOHN C. TENNIS; RANDY R. LOZOYA,

              Defendants-Appellants.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                        Argued and Submitted April 19, 2022


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                 Seattle, Washington

Before: GOULD and CHRISTEN, Circuit Judges, and LASNIK,** District Judge.

      Defendants John Tennis and Randy Lozoya appeal from the district court’s

order denying their motion to dismiss plaintiffs Robert Mann Sr., Vern Murphy-

Mann, and Deborah Mann’s 42 U.S.C. § 1983 action alleging deprivation of their

First Amendment right to familial association with their adult brother who was

killed in a police shooting. We have jurisdiction pursuant to 28 U.S.C. § 1291, and

we reverse. Because the parties are familiar with the facts and procedural history

of this case, we do not recite them here.

      We review de novo a district court’s denial of qualified immunity on a Rule

12(b)(6) motion to dismiss. Dunn v. Castro, 621 F.3d 1196, 1198 (9th Cir. 2010).

To determine whether defendants are entitled to qualified immunity, we consider

“(1) whether, ‘taken in the light most favorable to the party asserting the injury, the

facts alleged show the officer’s conduct violated a constitutional right’; and (2)

‘whether the right was clearly established.’” Keates v. Koile, 883 F.3d 1228, 1235

(9th Cir. 2018) (alterations omitted) (quoting Saucier v. Katz, 533 U.S. 194, 201




      **
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
                                            2
(2001), overruled on other grounds by Pearson v. Callahan, 555 U.S. 223, 236–42

(2009)).

      Plaintiffs argue that they have sufficiently alleged a constitutional violation

pursuant to Board of Directors of Rotary International v. Rotary Club of Duarte

(“Rotary Club”), 481 U.S. 537 (1987), in which the Supreme Court articulated a

four-factor test to determine whether the “objective characteristics” of the

relationship in question were “sufficiently personal or private to warrant

constitutional protection”: (1) size of the group, (2) purpose of the group, (3) its

selectivity, and (4) “whether others are excluded from critical aspects of the

relationship,” id. at 545–46.

      Neither plaintiffs nor the district court point to any authority that has applied

the Rotary Club factors and held that non-cohabitating siblings have a First

Amendment right to familial association. See Mann v. City of Sacramento (Mann

IV), 521 F. Supp. 3d 917, 919–20 (E.D. Cal. 2021). Rotary Club did not recognize

such a right. That decision involved an international fraternal organization of

almost a million members that argued a state statute requiring local chapters of the

organization to admit women members violated the First Amendment right of

intimate association. See Rotary Club, 481 U.S. at 539–40. The question

presented was whether the relationship between members of the organization was


                                           3
sufficiently intimate to warrant protection pursuant to the First Amendment. Id. at

544–45.

      We acknowledge that the juxtaposition of Mann v. City of Sacramento

(Mann II), 748 F. App’x 112 (9th Cir. 2018), and Mann v. Sacramento Police

Department (Mann III), 803 F. App’x 142 (9th Cir. 2020), cert. denied sub nom.

City of Sacramento, California v. Mann, 141 S. Ct. 622 (2020), caused confusion

regarding the viability of plaintiffs’ First Amendment claim. Mann II could be

read as endorsing the proposition that Ward v. City of San Jose, 967 F.2d 280 (9th

Cir. 1991), forecloses plaintiffs’ Fourteenth Amendment and First Amendment

claims, see Mann II, 748 F. App’x at 115, but Mann III clarified that “Ward

addressed only Fourteenth Amendment intimate-association claims brought by

adult siblings,” 803 F. App’x at 143 (emphasis added). Mann III “remand[ed] for

consideration of Plaintiffs’ First Amendment claim under the standard set forth in

Rotary Club and its progeny.” Id. at 144. On remand, the district court analyzed

Rotary Club and its progeny and determined that plaintiffs sufficiently alleged a

First Amendment violation. Mann IV, 521 F. Supp. 3d at 923–27. We disagree.




                                          4
Neither Rotary Club nor its progeny extended the First Amendment to cover the

circumstances alleged here.1

      REVERSED.




      1
             The district court correctly noted plaintiffs’ Fourteenth Amendment
intimate association claims are not at issue because they were foreclosed by Ward,
which limited such claims to parents and children. Mann IV, 521 F. Supp. 3d at
919–20.
                                         5